DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A, subspecies 1, claims 1-3, 5-11, in the reply filed on 7/6/2021 is acknowledged.  The traversal is on the ground(s) that:A. Examiner appears to be only looking at a partial recitation of the features of independent claim 1 to make a determination that the common subject matter between Groups I and II is not novel. On page 5, the Examiner refers to the Garm reference in order to consider the novelty of the common subject matter between Groups I and II, however, it is respectfully noted that the Examiner’s focus on particular features found in independent claim 1 is only partial and the Examiner is neither considering independent claim 1 as a whole, nor is the Examiner considering any of the other claims 2-11 which are part of Group I. It is well established that such determinations must be made by viewing the claim as a whole, rather than only focusing on individual features thereof. B. Additionally, it is respectfully noted that both of Groups I and II recite a special technical feature of the second pultruded element forming a transition portion extending from one second side surface toward the other second side surface, where a local thickness of the transition portion tapers towards the blade joint edge and/or said other second side surface. Garm, however, is entirely silent with regard to this special technical feature.  
C. Further, there is no indication in Garm that the pultruded elements are able to move
.This is not found persuasive because: In response to argument A, regarding partial recitations of the features of independent claim 1 to make a determination that the common subject matter between Groups I and II is not novel, it is noted that the recitations are the common subject matter between Groups I and II so by their very nature they are inherently partial recitations of claims of Group I and II. It is unclear what is meant by the argument that the determinations must be made by viewing the claim as a whole, rather than only focusing on individual features. It appears this relates more to examination of the claims rather than a unity of invention discussion. Only the common special technical features of the claims are being discussed in this matter. Regarding Argument B above, Examiner is unable to find the recitation “second pultruded element forming a transition portion extending from one second side surface toward the other second side surface, where a local thickness of the transition portion tapers towards the blade joint edge and/or said other second side surface” anywhere in any claims in this application thus it cannot be considered a special technical feature. Further, the second pultruded element is claimed optionally in both groups and thus is not considered as a special technical feature since optional components do not have any patentable weight. Lastly, regarding argument C, note the rejections in this office action below which explain based on 112 and 103 why the features are both unclear and as best understood rejected herein by the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Specification
The disclosure is objected to because of the following informalities:On page 10, line 11: REPLACE “the first pultruded element is able move relative”  WITH -- the first pultruded element is able to move relative --
Appropriate correction is required.
Claim Objections
Claim 1 recites the limitation “said inscribed profile has a first width-to-height ratio (w.sub.2/h.sub.2) and said circumscribed profile has a second width-to-height ratio (w.sub.1/h.sub.1), the second width-to-height ratio being different from the first width-to-height ratio, and/or said inscribed profile and said circumscribed profile have a height ratio (h.sub.1/h.sub.2) between 0.8 and 0.95 so that the first pultruded element (27) is able to move relative to the adjacent fastening members (23) during vacuum assisted resin infusion.” at the end of the claim. It is not completely clear whether the “so that..” limitation is part of just the second part of the limitation following “and/or”. Examiner suggests the following change for clarity: REPLACE “between 0.8 and 0.95 so that the first pultruded element” WITH -- between 0.8 and 0.95; wherein the first pultruded element –
Claim 3 is objected to because of the following informalities:  On line 3: “said inscribed inscribed profile” should be corrected.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “optionally, a second pultruded element (28’)” and later recites “said first and second pultruded elements (27, 28) forms an inscribed profile”. It is not clear whether the second pultruded element is actually optional (as in not having patentable weight in the claim) since it is not clear as to whether the later limitation regarding this element are also optional or not as well as whether the inscribed profile would then be considered optional as well. The scope of the claim is thus unclear. Additionally, it is noted that this element is introduced with reference 28’ but later referenced as 28 throughout the claims which should also be corrected. 
Claim 1 recites the limitation “wherein a first side surface (44) of said fastening member (23) forms a circumscribed profile having a first width (w.sub.1) and a first height (h.sub.1), and a second side surface (38) of said first and second pultruded elements (27, 28) forms an inscribed profile having a second width (w.sub.2) and a second height (h.sub.2), the inscribed 
Claim 1 recites the limitation “a plurality of fastening members“ in line 4, “at least one pair of fastening members” in line 8 and “said fastening member“ in lines 12-13. It is unclear if these are the same elements introduced multiple times (which it appears so since they are all labeled as 23). There is insufficient antecedent basis for the limitation “said fastening member“ in lines 12-13 in the claim.
The term "substantial" in Claim 1, line 16 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim 11 recites the limitation “at least two blade parts comprises a root end structure (19) configured according to claim 1” at the end of the claim. It is unclear if this is reciting a root end structure for each blade part or not. Also the use of configured according to claim 1 is unclear. Examiner suggests the following: “at least two blade parts, wherein each blade part comprises a root end structure (19) according to claim 1”
Regarding Claim 8, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garm (PGPub 2015/0233260) in view of  Applicant Admitted Prior Art (AAPA, hereinafter).
Re Claim 1, as best understood, Garm discloses a root end structure of a wind turbine blade, the root end structure extending from a blade root 29 into a root end portion 30 of a blade shell formed by at least one blade part having an inner surface 35, an outer surface 36 and at least one blade joint edge (Fig. 2-4; para. 35-36), the root end structure comprises a plurality of fastening members 40 distributed along the root end of said at least one blade part in a circumference direction, each fastening member has a first inner side, a first outer side  and opposite facing first sides each extending in the longitudinal direction (Fig. 2-4; para. 35-38), wherein a first element 50 is arranged between at least one pair of fastening members 40 [and, optionally, a second pultruded element is arranged between an outermost fastening member and a blade joint edge of the at least one blade part] (this limitation is claimed optionally and thus has no patentable weight), [each of] the first [and second] elements has a second inner side, a second outer side and opposite facing second sides further extending in the longitudinal direction, wherein a first side surface of said fastening member 40 forms a circumscribed profile having a first width and a first height, and a second side surface of said first [and second] pultruded elements 50 forms an inscribed profile having a second width and a second height, the inscribed profile being a substantial elliptical profile (Fig. 4, 5a; para. 37), characterised in that said inscribed profile has a first width-to-height ratio (d2/d1) and said circumscribed profile has a second width-to-height ratio, the second width-to-height ratio being different from the first width-to-height ratio (Fig. 4, 5a; para. 37-39; where the ratio of the or said inscribed profile and said circumscribed profile have a height ratio (h.sub.1/h.sub.2) between 0.8 and 0.95 ] (this limitation is claimed optionally and thus has no patentable weight)[so that the first pultruded element is able to move relative to the adjacent fastening members during vacuum assisted resin infusion].  	Furthermore, the claimed phase "so that the first pultruded element is able to move relative to the adjacent fastening members during vacuum assisted resin infusion" is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Garm is silent as to the process involving vacuum assisted resin infusion, Garm' s product meets the claimed structural limitations. Futher note that this claim is a product claim and the element being claimed is the final product of the root end structure after this vacuum assisted resin infusion process has completed, thus by claiming that this element is able to move during this previous process step, Applicant is essentially attempting to claim a final product while reciting functional limitations of an intermediate version of this product. Thus, Examiner is not giving this limitation any patentable weight since this functional limitation does not have any applicability to the final product which is what the claim is drawn to. 	Garm does not disclose the first element is a pultruded element. However, it is noted that Garm does disclose that the first element 50 is a fiber reinforced polymer component AAPA teaches pultruded elements 27, 28 (Fig. 4; para. 178) and it is noted that pultrusion is a known technique for forming shaped fiber reinforced plastics. It would be obvious to utilize pultruded elements, as taught by AAPA, since the pultruded element is used in the same application and thus shows that a pultruded element could be used in the assembly of Garm and also since it is a well-known technique in the art.
Re Claim 2, Garm does not disclose said first and second side surfaces further has a width ratio between 0.8 and 1. However, it would have been obvious to adjust the width ratio since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and also since such a modification would have involved a mere change in the size of components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 3, Garm does not disclose discloses said inscribed profile has a first width-to-height ratio between 0.9 and 0.995. However, it would have been obvious to adjust this ratio since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and also since such a modification would have involved a mere change in the size of components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 5
Re Claim 6, Garm discloses the fastening member and/or at least one of said sub-pieces are wrapped in a fibre material along at least a part of the length of the fastening member or the at least one sub-piece (para. 37). 
Re Claim 7, Garm discloses said second side surface has a continuous elliptical profile extending partly or fully along one second side (Fig. 3-4, 5a; para. 37-39). 
Re Claim 8, as best understood, Garm discloses the said second side surface comprises a planar surface portion arranged between two curved, e.g. elliptical or circular, surface portions (Fig. 3-4, 5a; para. 37-39). 
Re Claim 9, Garm discloses said second side surface comprises at least two planar surface portions arranged at an angle relative to each other (Fig. 3-4, 5a; para. 37-39). 
Re Claim 10, Garm discloses said first side surface has a substantial circular, elliptical or polygon cross-sectional profile in the width direction (Fig. 3-4, 5a; para. 37-39). 
Re Claim 11, Garm discloses a wind turbine blade 10, the wind turbine blade extending from a blade root 29 to a tip end 14in a longitudinal direction and further from a leading edge 18 to a trailing edge 20 in a chordwise direction, the wind turbine blade comprising a blade shell formed by at least two blade parts (para. 35) each having an inner surface and an outer surface, wherein said at least two blade parts are connected along at least one blade joint interface 38 extending in the longitudinal direction, each blade joint interface is defined by a first blade joint edge of one blade part and a second blade joint edge of the other blade part, characterised in that said at least two blade parts comprises a root end structure configured according to claim 1 (Fig. 1-5a; para. 35-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan J. Walters/Primary Examiner, Art Unit 3726